Citation Nr: 0028540	
Decision Date: 10/30/00    Archive Date: 11/03/00

DOCKET NO.  99-11 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for cystic acne 
with scars of the head, neck, and upper thorax, currently 
evaluated as 10 percent disabling.  

2.  Entitlement to a compensable evaluation for tinea pedis. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel



INTRODUCTION

The veteran had active service from June 1979 to January 
1986.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio. 


REMAND

In June 1998, the veteran submitted a statement indicating 
that he had received treatment through VA Medical Center (MC) 
Brecksville from 1986 onward, VAMC Wade Park in 1997, VAMC 
Mt. Home, TN, in 1997, and VAMC Johnson City, TN, also in 
1997.  A July 1998 report of contact reports that the veteran 
was seen through VAMC Brecksville, Wade Park, and Mt. Home, 
TN.  That report of contact also reflects that the veteran 
received treatment through Norfolk Naval Hospital and through 
Walter Reed in Washington, D.C.  

In July 1998, the RO appears to have requested all outpatient 
treatment reports from VAMC Brecksville for the period from 
January 6, 1998 onward.  In June 1999, the RO also appears to 
have requested all reports of outpatient treatment received 
through Brecksville for the period from July 1, 1998 onward.  
Although it is not wholly clear, the response to this request 
appears to have also included records from VAMC Wade Park for 
the time period in question.  

The claims file does not reflect that treatment records were 
sought through VAMC Mt. Home, TN and does not reflect that 
records of treatment prior to January 6, 1998 through VAMC 
Brecksville were requested, notwithstanding the veteran's 
representation that he received treatment through that 
facility since 1986.  The claims file leaves unclear whether 
all records of treatment were received from VAMC Wade Park, 
particularly records of any treatment received in 1997.  In 
addition, the claims file does not document any attempt to 
secure records of treatment through Norfolk Naval Hospital or 
Walter Reed.  

Any pertinent VA records of treatment must be obtained and 
associated with the claims file.  See Bell v. Derwinksi, 2 
Vet. App. 611 (1992).  In addition, the veteran has presented 
well grounded claims, and, therefore, proper development 
should include assisting the veteran in securing pertinent 
additional records of treatment.  Additional development is 
required in this case to ensure that all records have been 
obtained and associated with the claims file. 

Therefore, this case is REMANDED for the following 
development:

The RO should obtain all pertinent VA 
records of treatment, inpatient and 
outpatient, not previously associated 
with the claims file.  These should 
include any records of inpatient 
treatment through VAMC Brecksville since 
January 6, 1998; any records of inpatient 
or outpatient treatment received through 
VAMC Brecksville prior to January 6, 
1998; any records of treatment received 
through VAMC Wade Park, particularly in 
1997; and any records of treatment 
received through VAMC Mt. Home, TN, again 
particularly in 1997.  The RO should also 
secure any pertinent records of treatment 
through Norfolk Naval Hospital and 
through Walter Reed in Washington, D.C.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of all the 
evidence.  If the benefit sought is not granted, the 
appellant should be furnished a supplemental statement of the 
case, and be afforded the appropriate time period to respond 
before the record is returned to the Board for further 
review.  

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the appellant unless he 
is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	BRUCE KANNEE
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



